DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021, has been entered.

Acknowledgments
In the reply, filed on November 15, 2021, Applicant amended claims 1 and 4.
In the final rejection of June 15, 2021, Examiner objected to claims 1, 7, 15, 17, and 31. Applicant amended claim 1, and argued: Next, the Office action objected to the combination of the phrase "one of" with the term "or". Applicant submits that there is nothing grammatically wrong with the phrasing of claims 7, 15, 17, and 31. Moreover, the current phrasing of the claims sets forth the desired disjunctive claim scope (Remarks, page 7). Objection is withdrawn.
Examiner rejected claim 4 under 35 USC 112(a). Applicant amended claim 4, and argued: To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the Application No. 16/192,500Docket No.: 32987/50003Amendment dated November 15, 2021After Final Office action of June 15, 2021least one of the staggered-bifurcated distal outlets." Accordingly, that disclosure is fully described in the Specification and is not new matter. Moreover, it would be clear to a person of skill in the art that "staggered-bifurcated distal outlets" fully supports and discloses "first and second distal outlets". There is no in haec verba requirement for claim recitations. Moreover, the action concedes that Fig. 41 D shows an example control wire coupled to a catheter, which inherently includes both the proximal and distal ends thereof (Remarks, pages 7-8). Rejection is withdrawn.
Examiner rejected claim 4 under 35 USC 112(b). Applicant amended claim 4. Rejection is withdrawn.
Currently, claims 1-7, 9-13, 15-20, and 25-32 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Guest (US 4,795,439), and further in view of Egle et al (US 7,678,088).
In regards to claim 1, Guest teaches a drug delivery system (Figure 2) comprising:
a catheter (Figure 2) implantable into a body cavity of a patient, the catheter comprising: 	
a body (catheter [30]) extending between a proximal end and a distal end
at least one lumen (lumens [40][42][44]) extending within the body 
a distal outlet (located at distal end of lumens [40][42][44]) at the distal end of the body 
a plurality of radial outlets (side holes [46]) staggered along a first length of the body and arrayed about a circumference of the body
Guest does not teach a subcutaneous port and an external actuator. Egle et al teaches a drug delivery system (Figures 1-9) comprising: a subcutaneous port (port unit [1]), wherein the subcutaneous port is configured to: have a second length of a body of a catheter (catheter tube [2]) rolled therearound (Figure 3); and be rotated to unwind or release a section of the catheter to provide additional usable catheter length (column 4, lines 34-46); and an external actuator (grip piece [19]) configured to engage the subcutaneous port (column 5, lines 16-18) and be used to rotate the port to unwind or release the section of the catheter to provide the additional usable catheter length (column 5, lines 28-30)(column 4, lines 34-46). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, of Guest, with a subcutaneous port and an external actuator, as taught by Egle et al, as such will provide an interior chamber from which fluid to be introduced into a hollow organ of a human or animal body can be supplied (Abstract) and will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46).
	In regards to claim 2, in the modified system of Guest and Egle et al, Guest teaches that the plurality of radial outlets have a total cross-sectional area less than a cross-sectional area of the distal outlet (Figure 2).

In regards to claim 6, in the modified system of Guest and Egle et al, Guest teaches that the distal outlet comprises a plurality of distal outlets (located at distal ends of lumens [40][42][44]) of the plurality of lumens disposed in a spiral configuration at the distal end of the body (Figure 2).
In regards to claim 10, in the modified system of Guest and Egle et al, Guest is silent about whether one of the plurality of lumens comprises a dedicated guidewire lumen configured to receive a removable guide wire therethrough; however, one of the plurality of lumens [40][42][44] of Guest is structurally capable of receiving a removable guide wire therethrough, thus meeting the limitations of claim 10.
	In regards to claim 31, in the modified system of Guest and Egle et al, Guest does not teach a subcutaneous port. Egle et al teaches wherein the port comprises a plurality of predetermined positions (at each tooth of toothed wheel [21]) corresponding to desired units of length to expand the catheter (each tooth of toothed wheel [21] is structurally capable of corresponding to desired units of length to expand the catheter) (Figures 3-4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the port, of the modified system of Guest and Egle et al, to comprise a plurality of predetermined positions, as taught by Egle et al, as such will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46).
	In regards to claim 32, in the modified system of Guest and Egle et al, Guest does not teach a subcutaneous port. Egle et al teaches wherein the subcutaneous port is configured to be .

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Hamatake et al (US 2013/0085436).
In regards to claim 3, in the modified system of Guest and Egle et al, Guest teaches that the distal outlet comprises bifurcated distal outlets (located at distal ends of lumens [40][42][44]) (Figure 2); however, Guest does not teach that the bifurcated distal outlets are also staggered. Hamatake et al teaches a catheter (Figures 1A-1B) wherein a distal outlet comprises staggered-bifurcated distal outlets (openings [12][14][16]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bifurcated distal outlets, of the modified system of Guest and Egle et al, to also be staggered, as taught by Hamatake et al, as such may decrease recirculation while maximizing flow rates (Abstract).
	In regards to claim 12, in the modified system of Guest and Egle et al, Guest is silent about whether the body further includes radio-opaque marks disposed adjacent to one or more of: .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mauch (US 6,475,208).
	In regards to claim 4, Mauch teaches a catheter (Figures 5-12, bifurcated catheter assembly [10]) implantable into a body cavity of a patient, the catheter comprising:
a body [10] extending between a proximal end and a distal end comprising first and second tips (distal tips [46][48])
a plurality of lumens (first inflation lumen [14], first guide wire lumen [16], second guide wire lumen [17], second and third inflation lumens [37][38]) extending within the body
a first distal outlet (located at distal end of distal tip [46] where tracking guide wire [19] exits from) at the first tip of the distal end of the body and a second distal outlet (located at distal end of distal tip [48] where guide wire [15] exits from) at the second tip of the distal end of the body (Figures 10-11)
a control wire (tracking guide wire [19]) having a spiral configuration (distal portion of tracking guide wire [19] has a spiral configuration, as seen in Figure 5 exiting distal tip [46]) and coupled to at least one of the first and second distal outlets (Figures 5 and 12)
Mauch teaches that proximal withdrawal of the control wire is configured to bifurcate the first and second tips in situ (column 7, lines 15-19); thus, Mauch does not teach that rotation of the control wire is configured to bifurcate the first and second tips in situ. Applicant states that “The catheter end 638 can be bifurcated once it is in its desired location by rotating or otherwise actuating a control wire 640 from a proximal end 642.” (Specification, paragraph [0275]). Thus, it is understood that rotating and otherwise actuating the control wire are obvious alternatives arriving at the same end result of bifurcating the catheter end. Corresponding to Mauch, it is understood that proximal withdrawal of the control wire is otherwise actuating the control wire. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify otherwise actuating the control wire including proximal withdrawal of the control wire, of the catheter of Mauch, to be rotation of the control wire during proximal withdrawal of the control wire, as an obvious matter of design choice and obvious alternative arriving at the same end result of bifurcating the first and second tips in situ.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 5 above, and further in view of Schneiter (US 6,533,763).
In regards to claim 7, in the modified system of Guest and Egle et al, Guest teaches that the plurality of radial outlets comprise a plurality of radial outlets of one or more of the plurality of lumens (Figure 2); however, Guest does not teach the plurality of radial outlets having varying .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 5 above, and further in view of Lieber et al (US 5,363,853).
	In regards to claim 9, in the modified system of Guest and Egle et al, Guest does not teach that at least one of the plurality of lumens has a crescent or arc shaped transverse cross-section. Lieber et al teaches a catheter (Figures 1-2) wherein at least one (injectate lumen [40]) of a plurality of lumens (probe lumen [36], injectate lumen [40], third lumen [44], and fourth lumen [48]) has a crescent or arc shaped transverse cross-section (Figure 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the plurality of lumens, of the modified system of Guest and Egle et al, to have a crescent or arc shaped transverse cross-section, as taught by Lieber et al, as such will allow for maximum fluid flow area within the body of the catheter without interfering with a second one of the plurality of lumens (column 6, lines 40-42).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Heckele (US 4,737,142).
	In regards to claim 11, in the modified system of Guest and Egle et al, Guest is silent about steerable wires extending within the body. Heckele teaches a catheter (Figures 1-2) comprising steerable wires (traction wires [18]) extending within a body (shaft [1]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system, of Guest and Egle et al, with steerable wires, as taught by Heckele, as such will allow for the distal extremity of the body of the catheter to be steered (column 2, lines 58-63) for guiding the catheter to a particular target site.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi and Motsenbocker et al, as applied to claim 17 below, and further in view of Egle et al.
	In regards to claim 13, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi is silent about whether the body comprises a selectively expandable body. Egle et al teaches a catheter (Figures 1-9) wherein a body comprises a selectively expandable body [2]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified catheter of Jacobi and Motsenbocker et al, to comprise a selectively expandable body, as taught by Egle et al, as such will allow the length of the catheter to be varied (column 4, lines 34-37) for accessing the intended site in the hollow organ (column 6, lines 44-46).
	In regards to claim 15, in the modified catheter of Jacobi, Motsenbocker et al, and Egle et al, Jacobi is silent about a selectively expandable body. Egle et al teaches wherein the selectively .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Jacobi (US 5,188,595).
In regards to claim 16, in the modified system of Guest and Egle et al, Guest does not teach a retention mechanism to selectively hold the body in a desired position within the body cavity. Jacobi teaches a catheter (Figures 1-4) comprising a retention mechanism (balloons [34][36]) to selectively hold a body (tubing [12]) in a desired position within a body cavity. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified system, of Guest and Egle et al, with a retention mechanism, as taught by Jacobi, as such will provide a stable positioning mechanism in a coronary vessel so that the catheter is in a fixed position so that dye can be injected while the catheter is so fixed (column 5, lines 36-43) or will provide a stable positioning mechanism in a urethra so that the catheter is in a fixed position so that a stone may be located and broken up by fiber optic procedures while the catheter is so fixed (column 5, lines 66-68, to column 7, lines 1-2).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobi, and further in view of Motsenbocker et al (US 6,988,881).
	In regards to claim 17, Jacobi teaches a catheter (Figures 1-4) implantable into a body cavity of a patient, the catheter comprising: 	
a body (tubing [12]) extending between a proximal end and a distal end
at least one lumen (lumens [14][16][18]) extending within the body 
a distal outlet (one or more apertures [20]) at the distal end of the body 
one or more radial outlets (one or more apertures [44]) defined in the body
a retention mechanism (balloons [34][36]) to selectively hold the body in a desired position within the body cavity, the retention mechanism comprising a balloon [34] having a first inflation state (partially inflated state between Figure 1 state and Figures 2-3 state) in which portions of the balloon extend outwardly to establish an expanded diameter within the body cavity while allowing fluid flow past the balloon and a second inflation state (Figures 2-3 state) in which the balloon at least one of occludes the body cavity or enlarges an infusion periphery along the body (Figure 3)
Jacobi is silent about whether the portions of the balloon that extend outwardly in the first inflation state of the balloon specifically center the catheter within the body cavity. But the portions of the balloon that extend outwardly in the first inflation state of the balloon of Jacobi are structurally capable of performing the intended use to “center the catheter within the body cavity” by being partially inflated to an even circumference around the outer surface of the balloon. It would be expected that the shape of the balloon in the first inflated state would act to center the catheter within the body cavity of an appropriate size. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, Jacobi does not teach that the portions of the balloon are a plurality of wings. Motsenbocker et al teaches a catheter (Figures 1-4) comprising a retention mechanism comprising a balloon (balloon [200]) having a first inflation state (Figure 4) (column 1, lines 46-48) in which a plurality of wings (wings [205]) of the balloon extend outwardly to establish an expanded diameter within a body cavity while allowing fluid flow past the balloon and a second inflation state (Figures 1-2 state). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the portions of the balloon, of the catheter of Jacobi, to be a plurality of wings, as taught by Motsenbocker et al, as such will allow the balloon to be folded in an orderly manner to make it as compact as possible to facilitate catheter advancement through the vascular system (column 1, lines 49-52). Motsenbocker et al is silent about whether the plurality of wings of the balloon that extend outwardly in the first inflation state of the balloon specifically center the catheter within the body cavity. But the plurality of wings of the balloon that extend outwardly in the first inflation state of the balloon of Motsenbocker et al are structurally capable of performing the intended use to “center the catheter within the body cavity” by being inflated to the same radially outward distance (Figure 4). It would be expected that the shape of the balloon in the first inflated state would act to center the catheter within the body cavity of an appropriate size. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

	In regards to claim 19, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches that the balloon comprises a plurality of balloons [34][36] inflatable at a same time to control or limit the fluid flow between the balloons (Figure 3).
	In regards to claim 20, in the modified catheter of Jacobi and Motsenbocker et al, Jacobi teaches that the balloon is fixed to the body (Figures 1-3).

Claims 25-27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Bhat et al (US 2005/0203612).
	In regards to claim 25, in the modified system of Guest and Egle et al, Guest does not teach that the body comprises a multi-layer architecture including a structural layer having a pattern of perforations alternating with a hydrophilic or nano-porous layer allowing localized permeation. Bhat et al teaches a catheter (Figure 2D) wherein a body comprises a multi-layer architecture (expandable structure [16] and rate-sustaining or rate-controlling element [43]) including a structural layer [43] having a pattern of perforations alternating with a nano-porous layer (nano-porous structure) allowing localized permeation (paragraph [0038]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified system of Guest and Egle et al, to comprise a multi-layer architecture including a structural layer having a pattern of perforations alternating with a nano-porous layer, as taught by Bhat et al, as such will allow for sustained or 
In regards to claim 26, in the modified system of Guest, Egle et al, and Bhat et al, Guest does not teach that the structural layer comprises two structural layers defining a reservoir therebetween. Bhat et al teaches that the structural layer comprises two structural layers [16][43] defining a reservoir (where therapeutic capable agent [28] is located) therebetween (Figure 2D). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural layer, of the modified system of Guest, Egle et al, and Bhat et al, to comprise two structural layers defining a reservoir therebetween, as taught by Bhat et al, as such will allow for reducing, inhibiting, or treating restenosis and hyperplasia after intravascular intervention by releasing at least one therapeutic capable agent (Abstract).
In regards to claim 27, in the modified system of Guest, Egle et al, and Bhat et al, Guest does not teach the hydrophilic or nano-porous layer. Bhat et al teaches that the nano-porous layer contains a treatment [28] configured to be released on contact with a predetermined fluid (hydrolyzes). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the nano-porous layer, of the modified system of Guest, Egle et al, and Bhat et al, to contain a treatment, as taught by Bhat et al, as such will allow for reducing, inhibiting, or treating restenosis and hyperplasia after intravascular intervention by releasing at least one therapeutic capable agent (Abstract) by hydrolysis, making 
In regards to claim 29, in the modified system of Guest and Egle et al, Guest teaches one or more dosages of a therapeutic (medication) (column 1, lines 11-14); however, Guest is silent about whether the one or more dosages of the therapeutic are used to treat one or more of: Parkinson's, Friedreich's Ataxia, Canavan's disease, Amyotrophic lateral sclerosis (ALS), Congenital Seizures, Drevets Syndrome, pain, Spinal Muscular Atrophy (SMA), Tauopathies, Huntington's, Brain/Spine/Central nervous system (CNS) tumors, inflam 10, 2019 Reply to Office acton of July 10, 2019 {GNS) tumors, inflamation, Hunters, Alzheimer's, hydrocephalus, Sanfilippo Type A, Sanfilippo Type B, Epilepsy, Epilepsy pre-visualase, Primary CNS Lymphoma (PCNSL), Primary Progressive Multiple Sclerosis (PPMS), Acute disseminated encephalomyelitis, prescription of motor fluctuations in advanced Parkinson's patients, Acute repetitive seizures, Status epilepticus, Enzyme replacement therapy (ERT), or Neoplastic meningitis. Bhat et al teaches a catheter (Figure 2D) comprising one or more dosages of a therapeutic [28] used to treat inflammation (paragraph [0021]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more dosages of the therapeutic, of the modified system of Guest and Egle et al, to be used to treat inflammation, as taught by Bhat et al, as such will be effective to reduce inflammation (paragraph [0021]).
In regards to claim 30, in the modified system of Guest and Egle et al, Guest teaches one or more dosages (medication or other fluids) (column 1, lines 11-14); however, Guest is silent about whether the one or more dosages are of antisense oligonulceotides, Adeno Viruses, Gene therapy (Adeno-associated virus (AAV) and non- AAV) including gene editing and gene switching, Oncolytic immunotherapies, monoclonal and polyclonal antibodies, stereopure .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Guest and Egle et al, as applied to claim 1 above, and further in view of Samson (US 2016/0101240).
	In regards to claim 28, in the modified system of Guest and Egle et al, Guest does not teach that the body includes outwardly extending longitudinal ridges forming longitudinal channels on an exterior surface of the body to create flow channels. Samson teaches a needle (Figures 1-6) wherein a body (shaft [110]) includes outwardly extending longitudinal ridges forming longitudinal channels (grooves [150]) on an exterior surface of the body to create flow channels. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the body, of the modified system of Guest and Egle et al, to include outwardly extending longitudinal ridges forming longitudinal channels on an exterior surface of the body, as taught by Samson, as such may act as individual .

Response to Arguments
Applicant's arguments filed November 15, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: Claim 1 is amended herein to further recite that the drug delivery system includes "an external actuator configured to engage the subcutaneous port and be used to rotate the port to unwind or release the section of the catheter to provide the additional usable catheter length." Regarding manipulation of the port unit 1, Egle teaches using an elongated grip piece 19 that directly couples to the port unit 1 and projects from it. This is shown in Fig. 9, for example. 8Specifically, Egle relies on meshing a toothed wheel 20 of the grip piece 19 with a toothed wheel 21 disposed on the cup 5 of the port unit 1. See, col. 5, lines 3-9. The Office action concedes that Guest does not teach a subcutaneous port and, as such, Guest fails to rectify the deficiency of Egle set forth above. For this reason, Applicant requests that the § 103 rejections of claim 1 and the claims depending ultimately therefrom be withdrawn (Remarks, pages 8-9). Examiner disagrees. Applicant did not recite the specific deficiency of Egle et al. Regardless, Egle et al renders obvious a subcutaneous port [1], wherein the subcutaneous port is configured to: have a second length of a body of a catheter [2] rolled therearound (Figure 3); and be rotated to unwind or release a section of the catheter to provide additional usable catheter length (column 4, lines 34-46); and an external actuator [19] configured to engage the subcutaneous port (column 5, lines 16-18) and be used to rotate the port 
	In regards to claim 4, Applicant argued: The Office action asserts that the guide wire (19) has a "spiral configuration" and that while "Mauch does not specifically disclose that the control wire is rotatable to bifurcate the first and second tips in situ," "the control wire of Mauch is structurally capable of performing the intended use of being 'rotatable' during proximal withdrawal of the control wire." See, page 20. Applicant submits that claim 4 as previously presented did not merely recite that the control wire is "rotatable" during withdrawal. However, to advance prosecution, claim 4 is amended herein to positively recite that the rotation of the control wire causes the bifurcation, i.e., "rotation of the control wire is configured to bifurcate the first and second tips in situ." A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used. In the present application, the claim recitation is directed to a particular capability for the control wire. There is no disclosure or suggestion in Mauch that the guide wire and branches 32, 34 are "capable" of such a function (Remarks, page 9). Applicant states that “The catheter end 638 can be bifurcated once it is in its desired location by rotating or otherwise actuating a control wire 640 from a proximal end 642.” (Specification, paragraph [0275]). Thus, it is understood that rotating and otherwise actuating the control wire are obvious alternatives arriving at the same end result of bifurcating the catheter end. Corresponding to Mauch, it is understood that proximal withdrawal of the control wire to bifurcate the first and second tips in situ (column 7, lines 15-19) is otherwise actuating the control wire. Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify otherwise actuating the control wire 
	In regards to claim 17, Applicant argued: It is clear, however, that a partially inflated balloon with an even circumference that does not extend to engage the body cavity and would be incapable of centering the catheter as there is no structure capable of providing the support necessary for centering the catheter. If part of the partially inflated balloon of Jacobi were to engage the body cavity, the balloon would necessarily be off center. The Office action's assertion to the contrary is not supported. Next, the Office action concedes that Jacobi does not teach that the portions of the balloon are a plurality of wings, but asserts that "Motsenbocker renders obvious a balloon (200) having a plurality of wings (205)." Motsenbocker discloses that balloons for catheters are pleated and folded prior to use, where the pleats (205) are wrapped spirally around the catheter shaft and set so that the pleats (205) tend to remain in the folded, lowest profile position. See, col. 1, line 58 - col. 2, line 5. Motsenbocker further discloses that the folded balloon is inflated at the treatment site by pressurizing it via the hollow catheter causing the folded pleats to unfold. There is no disclosure or suggestion to a person of skill in the art that the folded pleats of Motsenbocker are capable of a first inflation state as recited in claim 17 "in which a plurality of wings of the balloon extend outwardly to establish an expanded diameter within the body cavity and center the catheter within the body cavity while allowing fluid flow past the balloon." Rather, to the contrary, Motsenbocker's disclosure teaches that inflation of the balloon and unfolding of Application No. 16/192,500Docket No.: 32987/50003Amendment dated November 15, 2021After Final Office action of June 15, 2021the pleats occurs simultaneously, which would lead a person skilled in the art that pleats (205) would be incapable of both centering the catheter and allowing fluid flow A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Third, Motsenbocker et al renders obvious a first inflation state (Figure 4) (column 1, lines 46-48) in which a plurality of wings [205] of the balloon [200] extend outwardly to establish an expanded diameter within a body cavity while allowing fluid flow past the balloon. In the first inflation state (Figure 4) of Motsenbocker et al, fluid would be capable of flowing between adjacent wings of the plurality of wings [205] and thus past the balloon [200], and thus the body cavity would not be occluded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783